Citation Nr: 1023458	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  02-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus, hallux valgus, and hammer 
toes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from August 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas that granted service connection for 
bilateral pes planus, hallux valgus, and hammer toes and 
assigned a 10 percent rating effective August 30, 2001.  In 
November 2008, the Board remanded the appeal for further 
development.

In May 2003, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Since the August 30, 2001 date of service connection, the 
evidence has been in relative equipoise as to whether the 
Veteran's bilateral pes planus has been manifested by 
moderate or severe acquired bilateral flatfoot.

2.  Since the August 30, 2001 date of service connection, the 
Veteran's bilateral hallux valgus has not been manifested by 
severe hallux valgus equivalent to the amputation of the 
great toe or hallux valgus that has been operated on with 
resection of the metatarsal head in either foot.

3.  Since the August 30, 2001 date of service connection, the 
Veteran's bilateral hammer toes have not been manifested by 
involvement of all toes in either foot.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent disability rating, but no higher, 
for bilateral pes planus, hallux valgus, and hammer toes are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.71a, Diagnostic Codes 5276, 5280, 5282 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the adjudication of the Veteran's claim in the 
February 2006 rating decision, he was provided notice of the 
VCAA in November 2001.  An additional VCAA letter was sent in 
April 2004.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the then 
claim for service connection, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006, pertaining to the downstream disability rating and 
effective date elements of his claim, with subsequent 
readjudication in a February 2007 supplemental statement of 
the case (SSOC).  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.

Moreover, it is well to observe that service connection for 
bilateral pes planus, hallux valgus, and hammer toes has been 
established and an initial rating for these conditions has 
been assigned.  Thus, the Veteran has been awarded the 
benefit sought, and such claim has been substantiated.  See 
Dingess, 19 Vet. App. at 490-91.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required as to this matter, 
because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the Veteran service 
connection and assigning an initial disability rating for 
these conditions, he filed a notice of disagreement 
contesting the initial rating determination.  See 73 Fed. 
Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. 
§ 3.159(b) to add subparagraph (3), which provides VA has no 
duty to provide section 5103 notice upon receipt of a notice 
of disagreement).  The RO furnished the Veteran a statement 
of the case (SOC) that addressed the initial rating assigned 
for his disability, included notice of the criteria for a 
higher rating for that disability, and provided the Veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the Veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the Veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

In the November 2008 remand, the Board requested, in part, 
that the RO schedule the Veteran for a VA examination to 
determine the current severity of his disability.  The RO 
afforded the Veteran a VA examination in March 2009 and the 
examiner provided findings that were substantially responsive 
to the Board's request.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA outpatient treatment reports, VA 
examination reports, and statements and testimony from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  See 38 C.F.R. § 4.7 (2009).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted an important distinction between an appeal involving a 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Analysis

The Veteran's bilateral pes planus, hallux valgus, and hammer 
toes have been assigned a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280-5276 (2009), and is thus rated 
on the basis of residuals under Diagnostic Code 5276 for 
acquired flatfoot.  See 38 C.F.R. § 4.27 (2009).  

Under Diagnostic Code 5276, a 10 percent rating is assigned 
for moderate bilateral acquired flatfoot with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon Achilles, and pain on manipulation and use of 
the feet.  A 30 percent rating is assigned for severe 
acquired bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating is assigned 
for pronounced acquired bilateral flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

Under Diagnostic Code 5280, unilateral severe hallux valgus 
equivalent to the amputation of the great toe or hallux 
valgus that has been operated on with resection of the 
metatarsal head warrants a 10 percent rating.  

After review, the Board finds that a 30 percent rating is 
warranted for the Veteran's bilateral pes planus, hallux 
valgus, and hammer toes.

A January 2002 VA podiatry note reflects complaints of pain 
in both feet off and on for several years with a history of 
foot surgery at age 12.  Examination revealed an enlarged 
metatarsophalangeal joint of the left foot, a fused 
interphalangeal joint of the left second toe, and flat and 
rigid arches of both feet.  Deep tendon, patellar, and 
Achilles tendon reflexes were within normal limits in the 
right lower extremity but diminished in the left.  Muscle 
testing revealed the left leg to be weaker than the right.  
Diagnoses were of bilateral flat feet and atrophy of both 
lower legs, left worse than right.  The Veteran was referred 
for evaluation of shoes and orthotics.

A February 2002 VA treatment note reflects a history of 
peripheral neuropathy and questionable diabetes mellitus, 
with a note that the podiatry department referred the Veteran 
for diabetes protective footwear.  Examination revealed 
complete loss of sensation upon monofilament test, fused left 
second toe, several hammer toes, loss of muscle mass due to 
neuropathy, and an overall description of severe deformity.  
The registered kinesiotherapist noted that the Veteran was 
independently walking but may be a high risk on his feet.

An October 2002 VA examination report reflects that the 
Veteran has findings secondary to Charcot-Marie Tooth 
muscular dystrophy, such as atrophy of the muscles of the 
lower legs, hammer toes, hallux valgus, pes planus, absence 
of deep tendon reflexes in both legs, and drop foot.

January and March 2005 VA treatment notes reflect complaints 
of pain and redness in the left third toe.  Examination 
revealed that it was tender and swollen with a callus.

A March 2005 VA examination report reflects a history of foot 
surgery at age 15 and complaints of pain in the arches and 
toes upon standing and walking, with burning and numbness in 
the right foot upon prolonged standing or walking.  The 
Veteran indicated that he has pain daily, that the severity 
depends on the length of walking or standing, and that flare-
ups subside within one hour of rest.  He noted that he cannot 
wear shoes because the hammer toes get irritated and instead 
wears sandals.  He denied using corrective shoes or other 
assistive devices.  He was retired but enjoyed preaching and 
continued to carry out his activities, but no recreational 
activities.  Examination revealed hammer toes of the third, 
fourth, and fifth toes, bilaterally; hallux valgus of 30 
degrees in the left foot and 40 degrees in the right foot; 
calluses at the first metatarsal head and distal phalanx 
(plantar and medial surfaces); dystrophic toenails; pes 
planus, bilaterally; and post-surgical ankylosis of the left 
second toe.  The examiner noted that the Veteran endures the 
ache during his usual occupation when on his feet and that 
the foot condition does not preclude him from his usual daily 
activities.  Weight bearing and non-weightbearing alignment 
of the Achilles tendon was normal.  The degree of valgus was 
correctable.  X-rays revealed bilateral hallux valgus 
deformities with post-surgical osteotomy defects at the head 
of each first metatarsal suggesting previous bunionectomy 
procedures; osteoarthritic changes in the first metatarsal 
phalangeal joint of the left foot; bilateral flatfoot 
deformities; and a linear metallic density from the head of 
the left second metatarsal and the overlying soft tissues.  
The examiner provided a diagnosis of bilateral pes planus 
with hallux valgus and hammer toes, status post surgery as a 
teenager prior to service.

A September 2007 VA treatment note reflects no swelling or 
edema of the feet and hammer toe of the left second toe.  A 
note later that month reflects edema in the left ankle and 
that toes were oriented laterally.  A November 2007 VA EMG 
report reflects severe sensorimotor peripheral neuropathy in 
the legs.

A January 2009 VA treatment note reflects that the Veteran 
has not fallen in the last 90 days.

A March 2009 VA examination report reflects complaints of 
pain, stiffness, and intermittent swelling, more so in the 
left foot than the right foot.  The Veteran noted that the 
pain was somewhat relieved by rest and aggravated by standing 
and walking.  He was taking over-the-counter medication 
without much relief.  There were flare-ups with continued 
standing and walking, without incapacitating episodes.  He 
walked with a support cane but did not have any assistive 
devices for the shoes.  He was not employed but self-
sufficient in day-to-day activities.  He was able to stand 
for 10 minutes and walk for one quarter mile.  Examination 
revealed hallux valgus and hammer toes, bilaterally, more 
pronounced in the left foot; bilateral pes planus; and a 
pronation deformity of the left foot that causes falls or 
near falls.  There was no edema.  Gait was antalgic and 
assisted.  There was no skin breakdown but shoe wear pattern 
indicated unusual weightbearing in the left foot more than 
the right foot.  There was malalignment of the Achilles 
tendon in weightbearing and non-weightbearing, more 
pronounced in the left foot, which was not correctable.  
There was no forefoot or midfoot malalignment.  Hallux valgus 
was 20 degrees on the left side and 10 degrees on the right.  
Dorsiflexion was to 5 degrees, bilaterally, with some pain 
but without any additional limitation of motion with 
repetition.  There was active motion in the 
metatarsophalangeal joint of the great toe bilaterally.  X-
rays revealed a metallic foreign body of the left foot, 
bilateral hallux valgus deformities, post-surgical osteotomy 
defects at the head of the first metatarsal suggesting 
previous bunionectomy procedures, osteoarthritis of the first 
metatarsophalangeal joint of the left foot, bilateral 
flatfoot deformities, and a linear metallic density from the 
head of the left second metatarsal from the previous surgery.  
The examiner provided diagnoses of bilateral pes planus, 
bilateral hallux valgus, and bilateral hammer toes with 
additional pronation deformity of the left foot.  The 
examiner noted that there were calluses under the first 
metatarsal areas bilaterally.

An April 2009 VA treatment note reflects that the Veteran is 
not a fall risk.  A June 2009 VA treatment note reflects that 
the Veteran was walking well with a cane.  VA treatment notes 
through August 2009 reflect complaints of pain in the feet 
and hips.

Given the above, the Board finds that, since the August 30, 
2001 effective date of service connection, the evidence is in 
relative equipoise as to whether the Veteran's bilateral pes 
planus has been manifested by moderate or severe acquired 
flatfoot.  On one hand, his disability has been manifested by 
moderate bilateral acquired flatfoot with unusual weight-
bearing, malalignment of the tendon Achilles, and pain on use 
of the feet.  On the other hand, his disability has been 
manifested by severe acquired bilateral flatfoot with 
objective evidence of marked deformity, indications of 
swelling on use, and characteristic callosities.  

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that, since the effective date of service 
connection, his bilateral pes planus has been manifested by 
severe acquired bilateral flatfoot with objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities, warranting a 30 percent rating.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A higher 50 percent rating is not warranted as his bilateral 
flatfoot has not been manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.

As regards Diagnostic Code 5280, although the Veteran's great 
toes may be painful, they have not been comparable to having 
had amputation of the great toe or resection of the 
metatarsal head in either foot.  Thus, separate compensable 
ratings are not warranted under Diagnostic Code 5280.

The Board also notes that the Veteran's bilateral hammer toes 
may be rated under Diagnostic Code 5282.  Under this code, a 
noncompensable rating is assigned for a hammer toe of a 
single toe; and a maximum 10 percent rating is assigned when 
it involves all toes, unilaterally, without claw foot.  As 
the Veteran has hammer toes of only three toes, bilaterally, 
a separate compensable rating is not warranted for hammer 
toes of either foot.

The Board has also considered other applicable rating 
criteria.  However, after review, with no evidence of 
acquired clawfoot with marked contraction of the plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, or marked varus deformity, the Board 
finds that no other Diagnostic Code provides for a higher 
rating.  

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's disabilities.  Although he is 
currently unemployed, the record fails to show that his 
service-connected bilateral pes planus, hallux valgus, and 
hammertoes have interfered markedly with employment.  The 
March 2005 VA examiner noted that the Veteran endures the 
ache during his usual occupation when on his feet.  Further, 
the record indicates that his Charcot-Marie Tooth muscular 
dystrophy is the main reason for his unemployability.  As a 
result, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 339; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial 30 percent disability rating for bilateral pes 
planus, hallux valgus, and hammer toes is granted, subject to 
the provisions governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


